Exhibit 99.9 Advertisement Infosys Technologies Limited Regd. office: Electronics City, Hosur Road, Bangalore – 560 100, India. Audited Consolidated financial results of Infosys Technologies Limited and subsidiaries for the quarter and half-year ended September 30, 2010 prepared in compliance with International Financial Reporting Standards as issued by International Accounting Standards Board (IFRS) (in Rs. crore, except per share data) Particulars Quarter ended September 30, Half-year ended September 30, Year ended March 31, Revenues Cost of sales Gross profit Selling and marketing expenses Administrative expenses Operating profit Other income Profit before income taxes Income tax expense Net profit Paid-up equity share capital (par value Rs. 5/- each, fully paid) Share premium, retained earnings and other components of equity Earnings per share (par value Rs. 5/- each) Basic Diluted Dividend per share (par value Rs. 5/- each) (Refer Note 5 & 6) Interim dividend 30th year special dividend – – – Final dividend – Total dividend Total public shareholding # Number of shares Percentage of shareholding Promoters and Promoter Group Shareholding Pledged / Encumbered Number of shares – Percentage of shares (as a % of the total shareholding of promoter and promoter group) – Percentage of shares (as a % of the total share capital of the company) – Non-encumbered Number of shares Percentage of shares (as a % of the total shareholding of promoter and promoter group) Percentage of shares (as a % of the total share capital of the company) # Total Public Shareholding as defined under Clause 40A of the Listing Agreement excludes shares held by founders and American Depositary Receipt Holders 1. The audited financial statements have been taken on record by the Board of Directors at its meeting held on October 15, 2010. The statutory auditors have expressed an unqualified audit opinion. The information presented above is extracted from the audited financial statements as stated. The financial statements are prepared in accordance with International Financial Reporting Standards as issued by International Accounting Standards Board (IFRS). 2. The Securities Exchange Board of India (SEBI) vide its circular dated April 5, 2010 permitted listed entities having subsidiaries to voluntarily submit the consolidated financial statements as per IFRS. Consequent to this, the company has voluntarily prepared and published audited consolidated IFRS Financial Statements for the quarter and half-year ended September 30, 2010 as well as for fiscal year 2010. 3. Other information (Consolidated - Audited) (in Rs. crore) Particulars Quarter ended September 30, Half-year ended September 30, Year endedMarch 31, Staff costs Items exceeding 10% of aggregate expenditure – Details of other income: Interest on deposits with banks and others Income from available-for-sale financial assets / investments 2 23 22 33 Miscellaneous income, net 3 4 5 6 21 Gains / (losses) on foreign currency 5 14 45 30 Total 4. Audited financial results of Infosys Technologies Limited (standalone information) (in Rs. crore) Particulars Quarter ended September 30, Half-year ended September 30, Year ended March 31, Revenues Profit before tax and exceptional item Profit after tax before exceptional item Profit after tax and exceptional item 5. The final dividend of Rs. 15/- per equity share for fiscal 2010 was approved by the shareholders at the Annual General Meeting of the company held on June 12, 2010 and the same was paid subsequently. 6. The Board declared an interim dividend of Rs. 10/- per equity share and a 30th year special dividend of Rs. 30/- per equity share. The record date for the payment of interim dividend and 30th year special dividend is October 22, 2010. The interim dividend declared in the previous year was Rs. 10/- per share 7. Information on investor complaints pursuant to Clause 41 of the Listing Agreement for the quarter ended September 30, 2010 Nature of complaints received Opening balance Additions Disposal Closing balance Non receipt of dividend / Annual report related – – 8. Mr. Claude Smadja, independent director retired from the Board with effect from August 30, 2010. The Board expressed its appreciation for the services rendered by Mr. Claude Smadja during his tenure as director. 9. Matters relating to Subsidiaries : Infosys Technologies (China) Co. Limited During the quarter and half-year ended September 30, 2010, additional investments of US $9 million (Rs. 42 crore) was made in Infosys Technologies (China) Co. Limited, which is a wholly owned subsidiary. As of September 30, 2010, the company has invested in equity, an aggregate of US $23 million (Rs. 107 crore) in the subsidiary. Statement of assets and liabilities (IFRS) (in Rs. crore) Particulars As at September 30, 2010 (Audited) September 30, 2009 (Unaudited) Assets Cash and cash equivalents Other current assets Trade receivables Investments Available-for-sale financial assets 38 Investments in certificates of deposits – Property, plant and equipment Other non-current assets Total Liabilities and Equity Liabilities Provisions 81 Other current liabilities Non-current liabilities Equity attributable to equity holders of the company Share capital Share premium Retained earnings Other components of equity 86 61 Total The above disclosure is in compliance with Clause 41(v)(h) of the Listing Agreement. The disclosure is an extract of the audited IFRS Balance Sheet as at September 30, 2010. Segment reporting (in Rs. crore) Particulars Quarter ended September 30, Half-year ended September 30, Year ended March 31, Revenue by industry segment Financial services Manufacturing Telecom Retail Others Total Less: Inter-segment revenue – Net revenue from operations Segment profit before tax, depreciation and non-controlling interest : Financial services Manufacturing Telecom Retail Others Total Less: Other un-allocable expenditure (excluding un-allocable income) Operating profit before tax and non-controlling interest Notes on segment information Principal segments The company’s operations predominantly relate to providing technology services, delivered to clients globally, operating in various industry segments. Accordingly, revenues represented along industries served constitute the primary basis of the segmental information set out above. Segmental capital employed Fixed assets used in the company’s business or liabilities contracted have not been identified to any of the reportable segments, as the fixed assets and support services are used interchangeably between segments. Accordingly, no disclosure relating to total segment assets and liabilities has been made. By order of the Board for Infosys Technologies Limited Bangalore, India October 15, 2010 S. D. Shibulal Chief Operating Officer and Director S. Gopalakrishnan Chief Executive Officer and Managing Director The Board has also taken on record the unaudited consolidated results of Infosys Technologies Limited and subsidiaries for the three months and six months ended September 30, 2010, prepared as per International Financial Reporting Standards (IFRS). A summary of the financial statements is as follows: (in US$ million, except per ADS data) Particulars Three months ended September 30, Six months ended September 30, Year ended March 31, Revenues Cost of sales Gross profit Net profit Earnings per American Depositary Share (ADS) Basic Diluted Total assets Cash and cash equivalents including available-for-sale financial assets and certificates of deposit Statements in connection with this release may include forward-looking statements within the meaning of U.S. Securities laws intended to qualify for the ‘safe harbor’ under the Private Securities Litigation Reform Act. These forward-looking statements are subject to risks and uncertainties including those described in our SEC filings available at www.sec.gov including our Annual Report on Form 20-F for the year ended March 31, 2010, and our other recent filings, and actual results may differ materially from those projected by forward-looking statements. We may make additional written and oral forward-looking statements but do not undertake, and disclaim any obligation, to update them.
